Citation Nr: 1139705	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut  



THE ISSUES

1.  Entitlement to service connection for claimed sleeping disorder.  

2.  Entitlement to service connection for claimed asthma.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1973, from February 13, 1991 to July 13, 1991 and from February 3, 2003 to March 21, 2004.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the RO.

In October 2007, the Veteran and his spouse, accompanied by his accredited representative, testified at a hearing before the undersigned Veterans Law Judge at the RO.

In a December 2007 decision, the Board, in part, denied service connection for asthma and a sleep disorder.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 Memorandum Decision, the Court vacated the portion of the December 2007 decision that denied service connection for asthma and a sleep disorder and remanded the issues to the Board.    

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the September 2010 Memorandum decision, the Court found that, at the October 2007 hearing, the Veterans Law Judge did not explain to the Veteran that the claims could be substantiated only when the claimed disabilities were shown to exist.  The Court found that this failed to adequately fulfill his duty to fully explain "the issues still outstanding that are relevant and material to substantiating the claim."  

The Court cited to Bryant v. Shinseki, 23 Vet. App. 488 (2010) and indicated that under Bryant and 38 C.F.R. § 3.103(c)(2), a hearing officer who chairs a hearing has a duty to explain the issues fully and suggest the submission of evidence that may have been overlooked.  

In regard to the duty to suggest the submission of overlooked evidence, the Court stated that a hearing officer "must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Id. at 496-97.  If a hearing officer fails to fulfill his duties, the Court must determine whether any resulting error was prejudicial to the appellant.  Id. at 496-497.  

Regarding the claim for service connection for asthma, the Court indicated that the Veterans Law Judge failed to fulfill his duty to suggest the submission of overlooked evidence when the Veteran's spouse testified at the 2007 hearing that there was evidence that the Veteran had a diagnosis of asthma and this could be reduced to writing but was not of record.  The Court found that the appellant was prejudiced by this failure to suggest the submission of overlooked evidence under 38 C.F.R. § 3.103(c)(2).  

Regarding the claim for service connection for a sleep disorder, the Court indicated that, at the hearing in 2007, the Veteran's spouse indicated that the sleep disorder issue was "confusing" and she was "not exactly sure where at this point the VA is going with this."  The Court found that this statement indicates the Veteran's need for clarification of the sleep disorder issue and emphasizes the necessity to explain the issues fully.  The Court found that the Veteran was prejudiced by the failure to fully explain the issues under 38 C.F.R. § 3.103(c)(2).  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Under the circumstances, the Board finds that this matter should be remanded to the RO so that the VCAA notice deficiencies and the deficiencies pursuant to 38 C.F.R. § 3.103(c)(2) can be corrected.  

Although post decisional documents cannot satisfy VCAA notice requirements, proper post-decisional VCAA notice plus readjudication may cure any prejudice.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The RO should take all indicated steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the asthma and sleep disorder.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claims including any evidence of in-service treatment for his claimed disabilities.

Lastly, a VA examination should be scheduled in order to determine the nature and likely etiology of the claimed asthma and sleep disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send the Veteran corrective VCA notice under 38 U.S.C.A.§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for service connection for asthma and a sleep disorder.  

The Veteran should be notified that to establish service connection, generally there must be medical evidence or, in certain circumstances, lay evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.

The notice should inform the Veteran that the claims could be substantiated only when the claimed disabilities were shown to exist.  

This notice should fulfill the duties set forth in 38 C.F.R. § 3.310(c)(2) and should fully explain the issues still outstanding that are relevant and material to substantiating the claim, suggest the submission of evidence that may have been overlooked, and suggest the submission of evidence when testimony during the hearing indicates that it exists and/or could be reduced to writing but is not of record.  

The Veteran should be notified that evidence of a diagnosis of asthma and sleep disorder could be reduced to writing and submitted in support of the claim.  

2.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment of the asthma and sleep disorder.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim to VA including any evidence of in-service treatment for his claimed disabilities.  

3.  The RO should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed asthma and sleep disorder.  

The claims folder should be made available to the examiner for review.

The VA examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a current disability manifested by asthma and a sleep disorder that is due to any event or incident of his period of active service. 

4.  Following completion of all indicated development, the RO should readjudicate the claims of service connection for asthma and sleep disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


